           Case 2:21-mj-00001-MJA Document 1 Filed 01/28/21 Page 1 of 5 PageID #: 1
   ç~Jcom~p~t




                                United States District Court                                                            FILED
                                    NORTHERN DISTRICT OF WEST VIRGINIA                                                  JAN 28 2021
             UNITED STATES OF AMERICA
                                                                                         U.S. DISTRICT COURT
                                                                          CRIMINAL COMPLA1MLKINS Vvv 26241
                                   V.

             JASON STEVEN KOKTNI)A                                    CASENUMJ3ER:




           I, the undersigned complainant being duly sworn state the following is true and correct to the best of my knowledge and
  belief: On or about ~                                     ___________             in _j~4~hCountv                     ,   in the
           Northern   _____________   District of     West Virginia                                 defendant(s) did,



  Possession of Child Pornography, 18 U.S.C.    § 2252A(a)(5)(B) & (bX2)




 in violation of Title     18         United States Code, Section(s) 2252A(a)(5)(B) &          ~}_.

 This complaint is based on the following facts:


 See attached Affidavit




Continued on the attached sheet and made a part hereof.         Yes    l~No          E

                                                                       S~~rmlur~ ofCorn~flrjitarn

                                                                      LQ~W~ver
                                                                      Printed name and title

Sworn to before me, and subscribed in my presence


January 28. 2021           ______________
                                                       at
Date



~ Judge
Judge’s Name and Title
   Case 2:21-mj-00001-MJA Document 1 Filed 01/28/21 Page 2 of 5 PageID #: 2




                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
        I, Gary Weaver, a lieutenant with the Bridgeport Police Department, being first duly

sworn, hereby depose and state as follows:

                        INTRODUCTION AND AGENT BACKGROUND
        1.      I make this affidavit in support of an application for an arrest warrant under Rules

3, 4, and 4.1 of the Federal Rules of Criminal Procedure for Jason Steven KOKINDA.

        2.     Your affiant, Gary Weaver, is a certified police officer in the State of West

Virginia. I received my certification in October 1998. I am currently employed by the

Bridgeport Police Department and have been so since February 1998. I hold the rank of

Lieutenant and I am the supervisory Lieutenant of the Bridgeport Police Department Detective

Division.

        3.     I am an affiliate member of the West Virginia Internet Crimes Against Children

Unit with the West Virginia State Police and a sworn Federal Task Force Officer with the

Federal Bureau of Investigations Crimes Against Children Unit.

       4.      During my assignments I have received over 400 hours of investigative training in

the area crimes against children. Over the past 9 years I have investigated over 200 cases, both

state and federal, involving child pornography, child exploitation, child solicitation and other

such crimes as they relate to crimes involving child welfare.

       5.      Based on the facts set forth in this affidavit, there is probable cause to believe that

Jason Steven KOKINDA (KOKINDA) violated Title 18, United States Code, Section

2252A(a)(5)(B), Possession of Child Pornography.

       6.      On December 17, 2019, KOKINDA was indicted in the Northern District of West

Virginia for Failure to Register in violation of Title 18, United States Code, Section 2250(a).

See United States v. Kokinda, 2: 19-CR-33.
   Case 2:21-mj-00001-MJA Document 1 Filed 01/28/21 Page 3 of 5 PageID #: 3



        7.      In late September 2019, members of the Elkins, WV Police Department began

investigating KOKINDA for various criminal charges including ~ degree sexual abuse and

failing to register as a sexual offender.

        8.      During the course of this criminal investigation, it was learned that on September

30, 2019, the Elkins, WV Police Department executed a state search warrant on a vehicle

belonging and being operated by KOKINDA. During the search of this vehicle, Elkins, WV

Police Department seized a white in color Samsung cell phone, S/N G357MGSMH. On October

1, 2019, the Elkins, WV Police Department obtained a state search warrant for the digital data

and information accessible with the cell phone. The Elkins, WV Police Department submitted

the cell phone to the West Virginia State Police ICAC Unit for forensics examination.

       9.      The Elkins, WV Police Department requested assistance from the West Virginia

State Police (WVSP) and the United States Marshals Service (USMS) reference the investigation

involving KOKINDA’S failure to register as a sexual offender in the State of West Virginia.

The USMS obtained possession of the cell phone from the ICAC Unit as they had been unable to

examine the device due to manpower issues. On April 17, 2020, the USMS obtained a federal

search warrant for the examination of the cell phone. The cell phone was provided to Chief

Craig Corkrean of the Granville Police Department for purposes of examination. Chief

Corkrean was able to obtain data from the cell phone and place it on a hard drive.

       10.     On or about January 7, 2021, the USMS received the hard drive with the contents

of the Samsung cell phone to analyze it for location data and information indicating the travels

and time frames of travel of KOKINDA.

       11.     On January 15, 2021, DUSM Fred Frederick delivered the Device to Greater

Harrison County Drug Task Force (GHCDTF) Cpl. Ryon Anderson. Cpl. Anderson is an
   Case 2:21-mj-00001-MJA Document 1 Filed 01/28/21 Page 4 of 5 PageID #: 4



investigator who has received specialized training in the analysis and interrogation of cellular

data.

        12.     DUSM Frederick requested that Cpl. Anderson examine the data on the Device

for tracking information relating to the physical location of the Samsung cell phone.

        13.     On January 19, 2021, Cpl. Anderson began examining the data on the Device

using the Axiom forensic reader that was attached to the data files. The Axiom reader enables the

data to be sorted and searched by specific requests such as pictures, SMS and MMS messages,

emails, call logs, internet searches, etc.

        14.     While reviewing the picture files to see if any GPS location data was attached

within the picture’s metadata, Cpl. Anderson observed several photos that depicted nude females

that appeared to be under 18 years of age. Specifically, the photos were of naked girls that

appeared to be pre-teen in age. The photos depicted the girl’s sexual organs, including genitalia,

breasts and some depicted naked girls engaging in sexual activity.

        15.     Cpl. Anderson stopped his search of the hard drive and the U.S. Attorney’s Office

was made aware of what he had discovered.

        16.     I was contacted by the GHCDTF and asked to respond to their office to observe

what Cpl. Anderson had discovered and to verify if the data did constitute child pornography.

        17.    I examined several pictures from the Samsung cell phone, and it is my

professional opinion, based on training and experience investigating child exploitation crimes,

that the pictures depicting the sexual organs, breasts and sexual activity qualify as child

pornography.
Case 2:21-mj-00001-MJA Document 1 Filed 01/28/21 Page 5 of 5 PageID #: 5




         18.    Based on the above facts a search warrant was then obtained on 1/21/21 from

 Magistrate Judge Michael John Aloi to examine the data contained on the hard drive for further

 investigation of possession of child pornography.

        19.    Upon examination of the hard drive containing the data from the Samsung cell

phone, I located several images of child pornography.

        20.    Samsung does not manufacture cell phones in the United States. The Samsung

cell phone was manufactured in South Korea, China, Brazil, Vietnam, India, or Indonesia.


                                         CONCLUSION

       21,     Based upon the forgoing facts, I believe there is sufficient probable cause to

establish that Jason Steven KOKINDA violated of Title 18, United States Code, Section

2252A(a)(5)(B), Possession of Child Pornography.


                                                  Respectfully submitt~d~

                                                                   ~
                                                  Lt. Gary Weaver
                                                  Bridgeport Police Department

Subscribed and sworn to before me
on January




UNITED
